


Exhibit 10.52

 

SPECIALTY PHARMACY NETWORK AGREEMENT

 

THIS SPECIALTY PHARMACY NETWORK AGREEMENT (“Agreement”) is made as of
January 1st 2018 (the “Effective Date”), by and between United Therapeutics
Corporation (“UT”), a Delaware corporation, with offices at 1040 Spring Street,
Silver Spring, Maryland and Accredo Health Group, Inc. (“SPECIALTY PHARMACY”), a
Delaware corporation, with offices at 6272 Lee Vista Boulevard, Orlando, FL
32822.

 

Recitals

 

WHEREAS, UT manufacturers, markets and sells certain biopharmaceutical products,
including Products;

 

WHEREAS, SPECIALTY PHARMACY is a licensed pharmacy that owns or operates one or
more locations that dispense biopharmaceutical products to Patients within the
Territory;

 

WHEREAS, this Agreement sets forth the terms and conditions upon which UT
engages SPECIALTY PHARMACY as part of its distribution network to dispense
Products to Patients in the Territory.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties agree as follows:

 

ARTICLE 1:  INTRODUCTORY PROVISIONS

 

1.1                               Defined Terms.  The following terms, when used
in capitalized form in this Agreement, shall have the meanings set forth below:

 

(a)                                 “Adverse Drug Reaction (ADR) / Adverse
Reaction / Suspected Adverse (Drug) Reaction” shall mean a response to a
medicinal product which is noxious and unintended [DIR 2001/83/EC Art 1(11)]1.
Response in this context means that a causal relationship between a medicinal
product and an adverse event is at least a reasonable possibility (see Annex
IV, ICH-E2A Guideline). Adverse reactions may arise from use of the product
within or outside the terms of the marketing authorization or from occupational
exposure [DIR 2001/83/EC Art 101(1)]. Conditions of use outside the marketing
authorization include off-label use, overdose, misuse, abuse,
occupational/accidental exposure and medication errors.

 

(b)                                 Adverse Event / Adverse Drug Experience (AE)
shall mean any untoward medical occurrence in a patient or clinical
investigation subject administered a pharmaceutical product and which does not
necessarily have to have a causal relationship with this treatment. [Dir
2001/20/EC Art 2(m)]. An adverse event can therefore be any unfavorable and
unintended sign (including an abnormal laboratory finding for example), symptom,
or disease temporally associated with the use of a medicinal product, whether or
not related to the use of the medicinal product.

 

(c)                                  “Affiliate” when used with reference to
either Party shall mean any Person controlling, controlled by or under common
control with the said Party and any officer, director or employee of such Party
or Person, as the case may be.  For purposes hereof, “control” shall mean
ownership, directly or indirectly, of more than fifty percent (50%) of the
securities having the right to vote for the election of directors, in the case
of a corporation,

 

1

--------------------------------------------------------------------------------


 

and more than fifty percent (50%) of the beneficial interest in the capital, in
the case of a business entity other than a corporation.

 

(d)                                 “Agreement” shall mean this Agreement and
all attachments incorporated herein by reference.

 

(e)                                  “Applicable Laws” shall mean all laws,
statutes, ordinances, codes, rules, and regulations that have been enacted by a
government authority and which are in force as of the Effective Date or come
into force during the term of this Agreement, in each case to the extent that
the same are applicable to the performance by the Parties of their respective
obligations under this Agreement, including, with respect to the United States,
the Prescription Drug Marketing Act, the Federal Food, Drug and Cosmetics Act of
1938, as amended, the Health Insurance Portability and Accountability Act, the
Federal Anti-Kickback Statute, the Anti-Kickback Act of 1986, the Stark
Anti-Referral Law, and any applicable FDA regulations.

 

(f)                                   “Approved Distributor” shall mean a
distributor engaged by UT as part of its distribution network to distribute
Products in the Territory.  Approved Distributors are listed in Attachment B,
and may be amended at any time in UT’s sole discretion upon written notice to
SPECIALTY PHARMACY.

 

(g)                                  “Clean Prescription” shall mean a referral
for which benefits have been verified and that includes a valid prescription
that does not: (i) require physician, patient, or any third party intervention
or information; (ii) involve backorder, short supply, allocation, or recall; or
(iii) involve a referral that is subsequently canceled or requested to be held
for future processing.

 

(h)                                 “Commercially Reasonable Efforts” shall mean
with respect to each Party, commercially reasonable efforts in accordance with
the business, legal, medical and scientific judgment of a similarly situated
company, and in accordance with the efforts and resources a similarly situated
company would use taking into account reasonable commercial judgment and other
relevant factors.

 

(i)                                     “Confidential Information” shall mean
all information disclosed by one Party (“Disclosing Party”) to the other Party
(“Receiving Party”), regardless of the form in which it is disclosed, including
information relating to the Disclosing Party’s markets, product specific payer
policies, databases, customers, products, patents, inventions, procedures,
methods, designs, strategies, plans, assets, liabilities, prices, costs,
revenues, profits, organization, employees, agents, resellers or business in
general, and with respect to UT as Disclosing Party, information embodied in UT
Product.  The following shall not be considered Confidential Information:

 

(i.)                                  Information which is or becomes in the
public domain through no fault or act of the Receiving Party;

 

(ii.)                               Information which was independently
developed by the Receiving Party without the use of or reliance on Confidential
Information;

 

(iii.)                            Information which was provided to the
Receiving Party by a third party under no duty of confidentiality to the
Disclosing Party; or

 

2

--------------------------------------------------------------------------------


 

(iv.)                           Information that is required to be disclosed by
Applicable Laws, provided, however, prompt prior notice thereof shall be given
to the Disclosing Party.

 

(j)                                    “Customer” shall mean any physician or
physician’s office or practice or Patient to whom SPECIALTY PHARMACY is legally
entitled to dispense Product.

 

(k)                                 Day 0: The date when any representative of
UT (including contractors) or business partners is made aware of the minimum
information that constitutes a valid report (an identifiable patient, an
identifiable reporter, a suspected event and a suspect drug/product). This
includes both verbal and written communication and is classed as day 0 (zero) of
the regulatory reporting process.

 

(l)                                     “Force Majeure” shall mean any event,
not existing as of the Effective Date and not reasonably within the control of
the Parties as of such date, which, in whole or in material part, prevents or
makes commercially unreasonable one Party’s performance of its obligations under
this Agreement.  Force Majeure shall include, without limitation:  fire, storm,
earthquake, flood, acts of state, war or civil unrest, labor dispute, inability
to obtain labor or materials, and prolonged shortage of energy or any other
supplies.

 

(m)                             “Master Services Agreement” shall mean the
Master Services Agreement entered into by and between UT and Specialty Pharmacy
effective December 18, 2013, as amended; pursuant to which SPECIALTY PHARMACY is
performing certain enhanced support services for UT related to Product.

 

(n)                                 “Patient” shall mean an individual who has
been prescribed and will be treated by the Product.

 

(o)                                 “Patient Information” shall mean all
information necessary for determining whether such Patient has insurance
coverage for the cost of Product.

 

(p)                                 “Patient Referral” shall mean a prescriber’s
request for dispensing a Product and all the necessary and relevant Patient and
prescriber information to verify appropriate reimbursement.

 

(q)                                 “Patient Service Center” shall mean the
centralized call center established and operated by UT to (i) triage Patient
Referrals and orders for the Product to applicable distributors, and
(ii) respond to questions from Customers or refer Customers inquiries regarding
the UT Product.

 

(r)                                    “Product” shall include all products
listed in Attachment A.  UT reserves the right to add any new FDA approved
strength or package size of Product to this Agreement at the same terms and
conditions and to remove any Product (or, where applicable, Product NDC) from
this Agreement, in its sole discretion, by giving written notice to SPECIALTY
PHARMACY.

 

(s)                                   “Parties” shall mean UT and SPECIALTY
PHARMACY collectively.

 

(t)                                    “Party” shall mean either UT or SPECIALTY
PHARMACY.

 

(u)                                 “Person” shall mean an individual,
corporation, partnership, limited liability company, limited liability
partnership, syndicate, person, trust, association, organization or other

 

3

--------------------------------------------------------------------------------


 

entity, including any governmental authority, and including any successor, by
merger or otherwise, of any of the foregoing.

 

(v)                                 “Product Compliant” or “PC” shall mean any
written, electronic or oral communication that alleges deficiencies of the
identity, quality, durability, reliability, safety effectiveness or performance
of a distributed UT device or drug product.

 

(w)                               “Safety Information” shall mean any and all
safety data, including, but not limited to:

 

·                  Adverse events, reactions, or experiences from any source

 

·                  Adverse events, reactions, or experiences from Organized Data
Collection Systems, which include non-interventional studies, registries,
post-approval Named Patient Use, other patient support and disease management
programs, surveys of patients or healthcare providers, Compassionate Use or
Named Patient Use, or information gathering on efficacy or patient compliance

 

·                  Special reporting situations that are not AEs but should be
treated as AE, which includes a) Overdose, accidental or intentional (outside of
a prescriber’s orders); b) Pregnancy ((maternal exposure or paternal exposure)
plus reports of termination of pregnancy with or without further information),
c) Breastfeeding/Lactation (Trans-mammary exposure of an infant) with the use of
a UT product, d) product abuse or e) product misuse f) Medication errors
associated with an adverse event  g) Lack of therapeutic efficacy (i.e., “Lack
of Effect Reports”), h) Off-label use of UT product associated with an adverse
event and i) Occupational exposure with or without an adverse event, reaction,
or experience.

 

·                  Other safety information includes:

 

·                  Product exposure (including maternal, paternal, or fetal
exposure) associated with a pregnancy when patient was not pregnant prior to
start of therapy with or without an adverse reaction

 

·                  Abnormal test findings identified post start using of UT
product (e.g., CPK level of 10.5)

 

·                  Drug interactions (only if associated with an Adverse Event)

 

·                  Suspected transmission of an infectious agent, which will be
classified as a serious adverse event, reaction, or experience

 

·                  Defective or falsified medicinal product

 

·                  An unexpected therapeutic or clinical benefit from use of the
medicinal product

 

(x)                                 “Territory” shall mean the United States,
including its territories and possessions, the fifty states and the District of
Columbia only, unless otherwise expressly agreed in writing by the Parties.

 

ARTICLE 2:  MUTUAL REPRESENTATIONS AND WARRANTIES

 

2.1                               Authority.  Each Party represents and warrants
that it possesses all corporate power and authority necessary to enter into this
Agreement and to perform its obligations under this Agreement.  All corporate
acts and other proceedings required to be taken by or on the part of each Party
to authorize it to perform its obligations under this Agreement have been duly
and properly taken.  This Agreement has been duly executed and delivered by each
Party and constitutes legal, valid and binding obligations of each Party
enforceable in accordance with its terms, subject to the application of general
principles of equity.

 

4

--------------------------------------------------------------------------------


 

2.2                               No Conflicts.  Each Party represents and
warrants that the execution and performance of this Agreement will not conflict
with or violate any other agreement or obligation binding on it.

 

2.3                               Approvals.  Except as expressly provided
herein, each Party represents and warrants that no approval, authorization,
consent or other order or action of or filing with any court, administrative
agency or other governmental authority is required for the execution and
delivery by such Party of this Agreement or its consummation of the transactions
contemplated by this Agreement.

 

2.4                               Debarment and Exclusion Certification
Requirements.  Each Party certifies that it has not been debarred under the
provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a) and
(b), and does not appear on the “list of excluded individuals/entities” (“LEIE”)
maintained by the Office of the Inspector General of the U.S. Department of
Health & Human Services.  In the event that, during the term of this Agreement,
either Party (i) becomes debarred, (ii) is placed on the LEIE, or (iii) receives
notice of an action or threat of an action with respect to its debarment or
placement on the LEIE, such Party shall notify the other Party immediately. 
Each Party hereby certifies that it has not and will not use in any capacity the
services of any individual, corporation, partnership or association that has
been debarred under 21 U.S.C. § 335(a) and (b) or that appears on the LEIE.  In
the event that either Party becomes aware of the debarment, threatened
debarment, appearance or threatened placement on the LEIE of any individual,
corporation, partnership or association providing services to the other Party
that directly or indirectly relate to activities under this Agreement, the other
Party shall be immediately notified.  In the event of an actual debarment or
exclusion of SPECIALTY PHARMACY or its owners during the term of this Agreement,
this Agreement shall, as of, or prior to, the effective date of such debarment
or exclusion, automatically terminate.  In the event of an actual debarment or
exclusion of any SPECIALTY PHARMACY employee, agent or contractor during the
term of this Agreement, such employee, agent or contractor must immediately
cease providing any services to UT under this Agreement, and UT shall have the
option of immediately terminating this Agreement.

 

ARTICLE 3:  APPOINTMENT

 

3.1                               Scope; Non-exclusive.  UT hereby appoints
SPECIALTY PHARMACY, and SPECIALTY PHARMACY hereby accepts such appointment, as a
specialty pharmacy permitted to dispense Product to Patients in the Territory
during the term of this Agreement, subject to the terms and conditions of this
Agreement.  This appointment is non-exclusive, and UT reserves the right to
appoint additional specialty pharmacies in the Territory.  UT shall notify
SPECIALTY PHARMACY prior to adding additional specialty pharmacies within the
Territory.

 

ARTICLE 4:  OBLIGATIONS OF SPECIALTY PHARMACY

 

4.1                               Product Purchase.  SPECIALTY PHARMACY shall
purchase all requirements of Product from an Approved Distributor.

 

4.2.                            Education and Information.  SPECIALTY PHARMACY
shall use its Commercially Reasonable Efforts to fund and support ongoing
information and education related to its access and dispensing of Product,
consistent with SPECIALTY PHARMACY’s normal funding and support for its overall
activities, and subject to SPECIALTY PHARMACY’s internal policies regarding such
activities.  Such Commercially Reasonable Efforts shall include, but not be
limited to, all of the following:

 

5

--------------------------------------------------------------------------------


 

(a)                   Maintaining throughout the Territory adequate sales and
order-fulfillment staff who are adequately trained the applicable disease state
and Product to inform physicians about the availability of Product.

 

(b)                   Promptly responding to all inquiries from Customers,
including responding to complaints, processing all orders and effecting all
shipments of Product for Patients in accordance with the timelines and other
terms and conditions contained within this Agreement.

 

(c)                      If SPECIALTY PHARMACY also dispenses a product that
directly competes with the Product, giving fair and balanced representation to
the Product and the competitive product with respect to both products’
availability, attributes and communicating or messaging to Customers, subject to
pharmacist’s professional judgment regarding patient safety at SPECIALTY
PHARMACY.

 

4.3                               Policies and Procedures.  SPECIALTY PHARMACY
shall use Commercially Reasonable Efforts to comply with UT’s Policies and
Procedures as provided and updated by UT from time to time and as accepted by
SPECIALTY PHARMACY.  If any such Policies and Procedures contradict this
Agreement, the terms of this Agreement shall control.

 

4.4                               Written Assurance.  SPECIALTY PHARMACY hereby
assures UT that SPECIALTY PHARMACY shall not export Product from the Territory
under any circumstances, including to any destination to which re-export
requires a license under the United States Export Administration Regulations.

 

4.5                               Product Storage and Specifications.  SPECIALTY
PHARMACY shall handle and store Product in accordance with all directions
accompanying Product in order to maintain Product in accordance with UT- and
FDA-approved specifications and Applicable Laws.  SPECIALTY PHARMACY shall
dispense Product as prescribed, in accordance with all applicable pharmacy
requirements.  The Parties acknowledge that UT shall not have any rights,
obligations, responsibilities, oversight or role of any kind or nature
concerning SPECIALTY PHARMACY’s practice of pharmacy in compliance with all
applicable state pharmacy regulations and consistent with SPECIALTY PHARMACY’s
then current practices.  SPECIALTY PHARMACY shall maintain complete and accurate
records for inspection by UT or its representatives, upon ten (10) business
days’ prior notice during regular business hours, of all movements and
transactions involving Product.  Such records shall reflect unit, lot number and
Customer information, including defective or returned Product, such that Product
may be traced for purposes of stock reconciliation, recall and general marketing
and shipping review.  UT shall also have the right to inspect SPECIALTY
PHARMACY’s storage conditions and shipping procedures for Product upon ten
(10) business days’ prior notice, during regular business hours. SPECIALTY
PHARMACY shall not manufacture, mix, process, combine or incorporate Product
alone or into any other substance.

 

4.6                               Educational Materials.  SPECIALTY PHARMACY may
create its own educational materials concerning UT Product (“Educational
Materials”) for distribution by SPECIALTY PHARMACY in accordance with this
Agreement and SPECIALTY PHARMACY’s obligations as a health care provider and
pharmacy; provided, however, that all such Educational Materials shall: (i) be
consistent with the contents of UT Product package insert approved by the FDA;
(ii) comply with the conditions and requirements of all applicable state
pharmacy regulations mandating the provision of patient educational materials on
prescription drugs and their administration, and (iii) not be used by SPECIALTY
PHARMACY to promote, market or sell Product. To the extent that SPECIALTY
PHARMACY desires to include UT trademarks or

 

6

--------------------------------------------------------------------------------


 

Product branding within any Educational Materials, then SPECIALTY PHARMACY must
obtain UT’s prior written approval of such materials before dissemination to any
third party.

 

4.7                               No Product Promotion.  SPECIALTY PHARMACY will
not promote Products, but SPECIALTY PHARMACY will promote its own specialty
pharmacy services to Customers in accordance with SPECIALTY PHARMACY’s standard
business practices.  Accordingly, SPECIALTY PHARMACY shall not distribute or
generate any promotional material containing claims relating to Product. 
SPECIALTY PHARMACY may, however, provide its customers with educational
information concerning Product.

 

4.8                               Inventory.  SPECIALTY PHARMACY shall maintain
at all times adequate inventory of Product (the “Inventory”) as are mutually
considered by UT and SPECIALTY PHARMACY to be sufficient to meet anticipated
Patient demand.  Notwithstanding the foregoing, SPECIALTY PHARMACY shall
maintain an Inventory level at all times between the following minimum and
maximum:

 

(a)                                 At a minimum: no less than thirty (30) days’
inventory on hand at any time based on current demand and usage of Product by
SPECIALTY PHARMACY’s Patients; and

 

(b)                                 At a maximum: no greater than seventy-five
(75) days’ inventory on hand based on current demand and usage of Product by
SPECIALTY PHARMACY’s Patients; and

 

(c)                                  Calculations of inventory levels shall be
based on the current monthly average usage of Product by Patients (“Usage”).
Usage shall be equal to the rolling average amount of Product distributed by
SPECIALTY PHARMACY each month for the previous three (3) months. Inventory DOH
shall be calculated as Estimated Inventory Count / (Usage * 30).  Adjusted
Inventory DOH shall be calculated as Adjusted Inventory Qty / (Usage * 30).

 

SPECIALTY PHARMACY shall ensure that it purchases enough Inventory each month to
meet expected usage demand for Product in addition to the thirty (30) day
minimum Inventory level requirement.  From time to time, UT and SPECIALTY
PHARMACY may mutually agree to reasonably change the above-listed minimum and
maximum requirements and SPECIALTY PHARMACY shall adjust its Inventory
accordingly.

 

4.9                               Specialty Pharmacy Expenses.  SPECIALTY
PHARMACY shall bear all of its own costs and expenses incurred in carrying out
its obligations under this Agreement, including, but not limited to, all rents,
salaries, commissions, demonstration, travel and accommodation.

 

4.10                        Reporting.  SPECIALTY PHARMACY shall complete a
series of regular reports as described in Attachment E hereto.  Updated
reporting template will be provided as needed with mutual consent of the
Parties.  The reports are due no later than the 10th day of each month following
the end of the respective reporting periods and shall constitute Confidential
Information of UT.  Notwithstanding anything herein to the contrary, all reports
are subject to Section 16.2 (Privacy Compliance).  If UT requests material
changes to reporting obligations after the program is implemented, the SPECIALTY
PHARMACY will notify UT of the estimated hours/costs (which SPECIALTY PHARMACY
represents and warrants shall be no more than fair market value) for necessary
IT reporting and system changes to accommodate such request.  Such hourly rate
may not exceed $185/hour and SPECIALTY PHARMACY shall only proceed with the
necessary changes upon written approval from UT.

 

7

--------------------------------------------------------------------------------


 

4.11                        Specialty Pharmacy Representations.

 

(a)                                 SPECIALTY PHARMACY acknowledges that
Products constitute sensitive therapeutic drugs, and that dispensing the Product
requires specialized training and dedication to Patient needs.  SPECIALTY
PHARMACY represents and warrants that it will train and deploy its agents and
employees in the manner necessary to meet these special requirements.

 

(b)                                 SPECIALTY PHARMACY represents and warrants
that it and its officers, directors, agents and/or employees as applicable are
qualified to perform the activities described in this Agreement and that all
licenses and/or approvals necessary to conduct such services and activities have
been obtained and shall be maintained throughout the term of this Agreement.

 

4.12                        Specialty Pharmacy Activities.  SPECIALTY PHARMACY
provides appropriate pharmacy services in accordance with Applicable Laws as
part of its normal business operation. In addition to other obligations
described in this Agreement, SPECIALTY PHARMACY shall perform the following
activities and those outlined in Attachment C (Product Specific Network
Requirements), in all cases subject to the requirements of Section 16.12
(Privacy Compliance).

 

(a)                                 Patient Benefit Verification. Unless and to
the extent specified in Attachment C such activities are performed by the
Patient Service Center, SPECIALTY PHARMACY shall handle Patient enrollment,
initial processing, insurance eligibility and benefits verification. If
SPECIALTY PHARMACY is unable to service a patient, then SPECIALTY PHARMACY shall
immediately, i.e., no more than five (5) business days from the receipt of the
complete referral, re-direct the referral to an appropriate specialty pharmacy
participating in the distribution network.  If there is not a preferred
specialty pharmacy that has access to the medication and a Letter of Agreement
is required, response regarding referral should be within five (5) days to
obtain an exception from a non-contracted payer.  Specialty Pharmacy agrees to
utilize the referral form provided by UT for referral collection purposes at all
times, unless a customer specifically requests the use of a different form or a
different form is required under Applicable Laws.

 

(i.)                                  Upon receipt of a prescription for
Product, SPECIALTY PHARMACY shall immediately fax the prescribing physician to
confirm receipt of the prescription. No more than one (1) business day from
receipt of the prescription, SPECIALTY PHARMACY shall perform verification of
insurance coverage for Product. If the prescription is received after 2
p.m. Eastern time, SPECIALTY PHARMACY may have until the end of the next
business day to perform verification of insurance coverage for UT Product.

 

(ii.)                               SPECIALTY PHARMACY shall take all necessary
actions to verify Patients’, insurance coverage for Product including, without
limitation, researching and attempting to determine: (1) all Patient information
and coverage parameters, including all relevant clinical documentation; (2) if
Product is covered, under what type of plan (e.g., a “medical plan” or a
“pharmacy plan”), the Patient cost share amount, if any, and the rate of
reimbursement, if available; (3) whether prior authorization is required for
reimbursement; (4) if prior authorization is required, what information the
Patient must submit in order to receive such authorization; and (5) whether any
other activities, submissions or approvals are required to obtain reimbursement
promptly and to the fullest extent permitted by

 

8

--------------------------------------------------------------------------------


 

the Third-Party Payer. During the process of benefit verification, SPECIALTY
PHARMACY shall communicate with the referral source and provide information to
the prescribing physician in a time and manner sufficient for the circumstances.

 

(iii.)                            SPECIALTY PHARMACY shall record the results of
its research on the foregoing and shall use commercially reasonable efforts to
report to the Patient within one (1) business day from receipt.

 

(iv.)                           If the Third-Party Payer requires prior
authorization, then SPECIALTY PHARMACY shall, within one (1) business day,
notify and assist the Customer with questions relating to the requirements for
prior authorization.

 

(v.)                              If, prior to the submission of a claim for
reimbursement, a Third-Party Payer informs SPECIALTY PHARMACY that UT Product is
not eligible for coverage, then, within one (1) business day, SPECIALTY PHARMACY
shall make such inquiries of the third-party payer as shall be necessary to
determine the requirements for submission of an appeal of the denial of
coverage. SPECIALTY PHARMACY shall promptly record the results of this inquiry
and to the extent not prohibited by contract or Applicable Laws report such
information to the UT managed markets designee.

 

(vi.)                           If SPECIALTY PHARMACY is notified of a denial of
coverage and SPECIALTY PHARMACY determines that an appeal of the denial of
coverage would require a Level 1 Appeal, then  SPECIALTY PHARMACY, at its cost
and discretion, shall use reasonable efforts to assist Customer, and if a
Patient is pursuing the Level 1 Appeal on his/her own behalf, SPECIALTY
PHARMACY, at its cost, shall promptly initiate (at the latest within one
(1) business day) and pursue such Level 1 Appeal in accordance with the
Third-Party Payer’s processes.  Upon request, UT shall provide reasonable
assistance to SPECIALTY PHARMACY, including assistance with preparing
applications and participation in telephone conferences and meetings with
representatives of the Third-Party Payer.  All documents prepared as part of a
Level 1 Appeal, and any information obtained in connection therewith, shall be
promptly recorded.

 

(vii.)                        If SPECIALTY PHARMACY determines that an appeal of
the denial of coverage would require a Level 2 Appeal, SPECIALTY PHARMACY shall
notify the physician, Patient and UT (if SPECIALTY PHARMACY deems necessary, if
the Patient consents and to the extent not prohibited by contract or Applicable
Laws) immediately of such determination.  Patient, at his or her option, may
elect to pursue the Level 2 Appeal directly or to request that SPECIALTY
PHARMACY assist.

 

(b)                                 Dispensing Activities.

 

(i.)                                  Upon completion of benefits investigation
and, if necessary, after prior authorization, SPECIALTY PHARMACY shall process
the prescriber’s order for Product if the prescriber chooses to place an order. 
If prescriber elects not to place an order at the time that Patient benefits are
reported, SPECIALTY PHARMACY shall attempt to determine the reason for
prescriber’s choice (e.g., “Patient to receive Product at an alternate
facility”, “physician elected not to

 

9

--------------------------------------------------------------------------------


 

order Product”, or “Patient elected not to receive UT Product”).  SPECIALTY
PHARMACY shall immediately record this information and notify the Patient
Service Center within one (1) business day to the extent not prohibited by
contract or Applicable Laws.

 

(ii.)                               When the Referral originates from the
prescriber, SPECIALTY PHARMACY shall attempt to contact the Patient on the same
day that the benefit verification has been completed for the Patient in order to
inform the Patient of his or her cost share amount, if any, and to make
arrangements with the Patient for collection such cost share amount, if any, and
to introduce the Patient to the SPECIALTY PHARMACY’s services.  SPECIALTY
PHARMACY may delay shipment of Product until the Patient’s cost share amount is
satisfied in full.  SPECIALTY PHARMACY shall be solely responsible for
submitting claims for reimbursement directly to the third party payer for the
applicable reimbursable amount (deducting any Patient cost share amount).

 

(iii.)                            SPECIALTY PHARMACY will dispense the Product
(along with a current package insert) to Patients pursuant to a valid
prescription and in accordance with Applicable Law, and in so doing will include
certain nominal ancillary supplies (e.g., syringes, needles, and alcohol swabs)
and certain related items (including the pump/device, as applicable) in
connection with the Product as may be necessary or useful to the Patient in
connection with the administration of the Product.  All such supplies must
comply with the technical administrative requirements specified in the package
insert for Product for applicable administration and that offer the same level
of reliability, effectiveness and customer service that have become industry
standard for Product. Upon receipt of a Clean Prescription, SPECIALTY PHARMACY
shall dispense Product within one (1) business day or at such other time as the
Patient may request.

 

(c)                                  Follow up Activity Generally. Unless
SPECIALTY PHARMACY is otherwise required to contact Customer sooner or more
often, SPECIALTY PHARMACY shall contact Customer two (2) business days after
receipt of a prescription/referral and every two (2) business days thereafter to
update Customer on the status of a benefits investigation/prior
authorization/appeal or other related matter. When required to obtain additional
information to complete a valid prescription/coverage determination/prior
authorization/appeal or related matter, SPECIALTY PHARMACY shall communicate all
required information to the appropriate party and continue to contact such party
every business day until the needed information is received or the matter is
otherwise closed.

 

(d)                                 Education. SPECIALTY PHARMACY shall provide
its standard educational support regarding Product administration and safety to
Customers and caregivers involved in treating Patients. Upon UT’s request and
subject to Specialty Pharmacy’s sole discretion, Educational Materials and
educational materials created by UT may at times be included along with a
Patient’s standard shipment(s) of UT Product.  In addition, SPECIALTY PHARMACY
shall at all times comply with UT’s requirements with respect to the provision
of package inserts, updates thereto, and such other UT Materials as are required
by Applicable Law. In the event that such materials increase shipping or
dispensing expenses, the parties shall agree on appropriate payments. SPECIALTY
PHARMACY shall promptly respond to questions from managed care organizations and
other Third-Party Payers about Product. Notwithstanding the foregoing, the
provision of such

 

10

--------------------------------------------------------------------------------


 

educational services shall be performed in accordance with the obligations
contained in this Agreement.

 

(e)                                  Nursing Services:

 

(i.)                                  SPECIALTY PHARMACY shall make available on
an as-needed basis its standard telephonic nursing services in accordance with
its standard policies and procedures. If SPECIALTY PHARMACY receives requests
for administration or clinical support with respect to a Product, it shall
facilitate such requests in accordance with its standard business practices.
SPECIALTY PHARMACY’s standard telephonic nursing services shall be rendered by
nurses who have the requisite and necessary training, experience, licenses and
permits in accordance with Applicable Laws. SPECIALTY PHARMACY may not seek
reimbursement for its standard telephonic nursing services directly from UT,
from the Patient, or from the third party payer.

 

(ii)                                  The Parties shall work together in good
faith to develop an integrated comprehensive care plan as part of SPECIALTY
PHARMACY’s standard business operations to adequately support Product, Patients
and Customers with the following elements:

 

(a)                                 All nurses shall be trained by SPECIALTY
PHARMACY with respect to Product and the relevant disease area prior to any
interaction with a Patient or Customer. All nurses (including per diem nurses)
shall pass competency testing on the following topics (at a minimum): disease
state and disease state drug classes; Product; Patient needs whether naïve or
experienced; Administration of Product; Training Patients on administration of
Product; Relevant nursing standards of care for administration of  Product; Any
and all devices/pumps that are to be used with Product; Appropriate patient
encounters; and HIPAA, patient privacy and any other applicable legal
requirements;

 

(b)                                 SPECIALTY PHARMACY shall provide updated
training as necessary for nurses to maintain competency in the foregoing
competency areas;

 

(c)                                  SPECIALTY PHARMACY shall update and refresh
training and require regularly updated certification testing when new
information becomes available or when a nurse has not provided services for an
extended period of time;

 

(d)                                 SPECIALTY PHARMACY shall make available to
UT upon request, for UT’s review and comment, training materials related to
Product and the administration and support of Product;

 

SPECIALTY PHARMACY shall make available to UT records of completion related to
training upon onsite audit.

 

(e)                                  SPECIALTY PHARMACY shall manage
nonperformance of nurses (including per diem nurses) through appropriate
measures, including re-training, discipline or removal; and

 

11

--------------------------------------------------------------------------------

 

(f)                                   SPECIALTY PHARMACY shall reasonably
provide nurses who are able to speak the same language as the Patient or a
translation service.

 

(f)                                   Performance Requirements:  As part of the
overall activities performed in support of the Product, SPECIALTY PHARMACY
agrees to keep careful records of the following data points and maintain the
requisite levels of competency for each data point and shall provide such data
in reports to UT as UT reasonably requests, but no less than quarterly:

 

(i.)                                  ASA: meaning the average speed SPECIALTY
PHARMACY takes to answer a call measured over a calendar month.  SPECIALTY
PHARMACY shall use reasonable Efforts to ensure that the ASA does not exceed
thirty (30) seconds, and in any event, at least 80% of all calls to SPECIALTY
PHARMACY shall be answered within thirty (30) seconds;

 

(ii.)                               Calls Dropped: meaning the percentage of
calls that are dropped before being answered over the course of a calendar
month.  SPECIALTY PHARMACY shall use its Commercially Reasonable Efforts to
ensure that the Calls Dropped does not exceed 6%; and

 

(iii.)                            AHT: meaning the average hold time experienced
by a caller as measured over the course of a calendar month.  SPECIALTY PHARMACY
shall use its Commercially Reasonable Efforts to ensure that the AHT does not
exceed 45 seconds, and in any event, at least 95% of calls placed on hold will
be on hold for less than forty-five (45) seconds.

 

4.13                        SPECIALTY PHARMACY agrees to make available
appropriate management personnel as mutually agreed upon responsible for
overseeing/managing the activities related to the distribution of Product for
quarterly meetings with UT personnel at reasonably agreed upon times and places
in order to review and assess SPECIALTY PHARMACY’s performance relative to the
various obligations described in this Agreement. Content and reporting metrics
of such meetings will be mutually agreed upon between UT and SPECIALTY PHARMACY
in advance of the meetings.

 

ARTICLE 5:  OBLIGATIONS OF UT

 

5.1                               Training.  UT may in its discretion provide
training to SPECIALTY PHARMACY for Product at a time and in a manner as
determined by SPECIALTY PHARMACY.

 

5.2                               Hub Allocation Methodology. To the extent UT
has a referral hub for any Product, UT represents and warrants that it is
responsible for the methodology for allocating hub referrals to pharmacies, and
such methodology (i) is intended to distribute referrals fairly, (ii) is not
intended to promote or market the Product or  SPECIALTY PHARMACY, (iii) is not
intended as remuneration for referrals or other business generated, and (iv) is
not intended to diminish the objectivity or professional judgment of SPECIALTY
PHARMACY or any prescriber.

 

12

--------------------------------------------------------------------------------


 

5.3                               UT Materials.  UT represents and warrants that
any materials relating to Products that it provides to SPECIALTY PHARMACY:
(a) are limited to communications that are intended to describe the Product or
provide important Product-related information; (b) if required under Applicable
Law, have received all appropriate regulatory approvals prior to use (e.g., FDA
approval); and (c) do not involve the counseling or promotion of any off-label
use.

 

ARTICLE 6:  WARRANTY AND PRODUCTS SUPPORT

 

6.1                               Product Warranty.  UT warrants that all of its
Product shall as of the date such UT Product leaves UT’s facility: (i) be free
from defects in design, material and workmanship, (ii) be in compliance with all
applicable law and regulation, including without limitation all regulatory
requirements of the FDA, including those related to the adulteration or
misbranding of Product within the meaning of Section 501 and 502 of the Food
Drug and Cosmetics Act, (iii) not be articles which may not be introduced into
interstate commerce pursuant to the requirements of Sections 505, 514, 515, 516
or 520 thereof, and (iv) be manufactured in accordance with current FDA Good
Manufacturing Practice as required by 21 C.F.R. 210 and 820.

 

6.2                               Limited Warranty.  THE WARRANTIES SET FORTH IN
SECTION 6.1, AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, ARE IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND
EXCLUDED BY UT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR USE.

 

6.3                               Limited Remedy.  UT SHALL NOT BE LIABLE TO
SPECIALTY PHARMACY OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS OR CONTRACTORS
FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, EVEN
IF SPECIALTY PHARMACY SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
POTENTIAL LOSS OR DAMAGE BY UT OR SUCH THIRD PARTY.  NOTWITHSTANDING THE
FOREGOING, IN CASE OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS SECTION AND
OTHER PROVISIONS OF THIS AGREEMENT, THIS SECTION SHALL CONTROL.

 

ARTICLE 7:  REGULATORY APPROVALS, COMPLIANCE AND AUDITS

 

7.1                               Compliance with Applicable Laws.  UT shall be
solely responsible for, and comply with, Applicable Laws governing the
regulation of the manufacture, importation, design, testing, inspection,
labeling, sale, warning and instructions for use of Product in the Territory, or
otherwise applicable to the performance of its obligations under this
Agreement.  SPECIALTY PHARMACY shall comply with all Applicable Laws governing
its dispensing of Product in the Territory, or otherwise applicable to the
performance of its obligations hereunder.  Each Party shall comply with
Applicable Laws intended to prevent fraud, waste and abuse in federal health
care programs, including but not limited to Medicare and Medicaid, and shall
conduct its activities hereunder in an ethical and professional manner.

 

7.2                               Government Inquiries.  In the event that
SPECIALTY PHARMACY receives an inquiry, or similar notice from a government
agency or entity for information or an inspection (a “Notice”) which relates to
Product or this Agreement, SPECIALTY PHARMACY shall, to the extent permitted
under Applicable Laws: (a) notify and provide a copy to UT of such Notice
promptly within twenty four (24) hours of receipt of such Notice; (b) unless
expressly prohibited by the Notice, consult with UT regarding its response to
the Notice to determine, among other things, whether any of UT’s Confidential
Information shall be disclosed (which in all events shall be

 

13

--------------------------------------------------------------------------------


 

subject to SPECIALTY PHARMACY’s obligations specified in Article 8 of this
Agreement); (c) keep UT informed of the progress of any inspection and provide
UT with prior notice of any documents related to Product or UT to be provided to
such government entity; and (d) provide UT with a copy of any documents related
to UT Product or UT ultimately produced pursuant to such Notice.  Further,
SPECIALTY PHARMACY shall provide UT with a summary of the results of any
inspection and such actions, if any, taken to remedy conditions cited in such
inspections. SPECIALTY PHARMACY further agrees to cooperate with any inspection
of a shipment of Product by a governmental agency.

 

7.3                               Safety Reporting General Provisions.

 

(a)                                 UT has responsibility for all post marketing
pharmacovigilance and safety regulatory reporting for Product in the Territory,
including all reporting obligations to the applicable regulatory authorities,
and shall comply with all Applicable Laws in carrying out those activities.

 

(b)                                 SPECIALTY PHARMACY is responsible to
maintain suitable Pharmacovigilance Systems along with supporting policies and
procedures to ensure compliance with all Applicable Laws and this Agreement.

 

(c)                                  SPECIALTY PHARMACY will identify and ensure
all employees or contractors supporting UT activities, who require training on
recognition of Safety Information, Adverse Events, Adverse Drug Reactions,
Product Complaints, and all other applicable requirements set forth in this
Agreement and shall ensure that training on the applicable Pharmacovigilance
policies and procedures is completed within thirty (30) days of the Effective
Date of this Agreement. Any addition of new staff will also require such
training prior to them starting the project related activities.  UT can make
available training on recognition of Safety Information (AEs/ADRs/PCs including
special situation) in an event SPECIALTY PHARMACY doesn’t have such training in
place. SERVICE PROVIDER shell retains the training certificate on record for any
audits or inspections.

 

(d)                                 SPECIALTY PHARMACY shall identify and notify
UT of any potential ADR, AE, Safety Information, Special Reporting Situation
and/or PC using the method of delivery and within the timelines set out in
Attachment D.  Either Party may update its contact information in Attachment D
from time to time by providing written notice to the other Party.

 

(e)                                  UT will acknowledge receipt of the
individual AEs/ADRs safety reports/communication sent to UT’s Drug Safety Common
Mailbox (as set forth on Attachment D).

 

(f)                                   UT has enabled an auto acknowledgement
feature for the reports sent to DrugSafety@Unither.com to immediately notify the
sender that the safety information submitted has been received by UT. This
receipt of unique identification will serve as a confirmation of receipt of the
AE/PC report. Specialty Pharmacy is not obligated to utilize or store these auto
acknowledgements.

 

(g)                                  UT is responsible and shall monitor the
conduct of SPECIALTY PHARMACY’s activities with respect to pharmacovigilance
activity performed under section 7.3 of this Agreement and regularly review
compliance with the terms set forth within this Agreement.  During the term of
this Agreement, SPECIALTY PHARMACY will permit

 

14

--------------------------------------------------------------------------------


 

representatives of UT, including UT’s quality assurance personnel, who are not
competitors of SPECIALTY PHARMACY to examine and audit Pharmacovigilance
obligations in accordance with section 7.5 of this agreement.

 

(h)                                 SPECIALTY PHARMACY agrees to provide to UT
for any necessary remedial or corrective actions identified by UT in any such
audit, and shall undertake all such remedial or corrective actions according to
mutually agreed timelines following the audit.

 

(i)                                     UT represents and warrants that
(i) safety reporting consistent with the provisions set forth in this
Section 7.3 is required by UT for participation in the pharmacy network for
Product and (ii) UT does not pay services fees for such reporting.

 

7.4                               Withdrawal or Recall of Product.  Any recalls
of Product shall be conducted in compliance with FDA requirements and the UT
standard operating procedure for recalls (“UT Recall SOP”). SPECIALTY PHARMACY
shall prepare and maintain a written standard operating procedure that provides
processes for conducting recall-related activities for Product as directed by UT
and in accordance with the UT Recall SOP.  The decision to recall Product shall
be made solely by UT, unless otherwise dictated by a governmental authority. UT
shall be responsible for the expenses related to recall activities as described
below, unless the recall results from a breach of any of SPECIALTY PHARMACY’s
representations and warranties under this Agreement or SPECIALTY PHARMACY’s
negligence or willful misconduct, in which event SPECIALTY PHARMACY shall be
responsible for all of recall-related expenses.  For purposes of this Agreement,
the expenses of the activities shall be: (i) the reasonable and direct expenses
of notification and return or destruction (if authorized by UT) of Product,
(ii) the cost to replace UT Product,  (iii) the costs directly associated with
the distribution of replacement Product.  SPECIALTY PHARMACY and UT shall
cooperate fully with one another in conducting any activity contemplated by this
Section 7.4.  Destruction of recalled product shall be conducted in accordance
with the recall plan, as approved by UT under the UT Recall SOP and by any
applicable governmental authorities.  If instructed by UT, SPECIALTY PHARMACY
may return recalled Product to UT at UT’s expense within thirty (30) days from
completion of the recall and UT shall replace the Product recalled or refund the
cost of such returned UT Product. Any Product returned to UT under this
Section 7.4 shall be shipped by common carrier in a manner that preserves the
integrity of the Product shipped, as instructed by UT.  Title to the recalled
Product and risk of loss, theft, destruction or damage to Product during
shipment as described above shall pass from SPECIALTY PHARMACY to UT upon
delivery of recalled Product at UT’s facility.  SPECIALTY PHARMACY’s obligation
to insure Product shall continue with respect to recalled Product until UT’s
receipt of such Product.

 

7.5                               Visits by Parties.  SPECIALTY PHARMACY shall
permit UT to visit its place of business and inspect its records, inventories
and other relevant materials and records relating solely to its performance of
this Agreement, at SPECIALTY PHARMACY’s expense.  Such inspections may be made
no more than once each calendar year, at reasonable times during normal business
hours and on not fewer than thirty (30) business days’ notice, accompanied by a
detailed scope.  UT shall have the right to conduct additional “for cause”
audits as needed to address specific quality problems and/or if issues arise
that need inspection to ensure SPECIALTY PHARMACY compliance with and ability to
comply with the terms of this Agreement. For-cause audits may be performed with
fewer than 30 days notice, but with as much notice as reasonably practicable,
taking into account the level of urgency associated with a for cause audit.  If
a designated agent of UT conducts the audit, the designated agent shall enter
into a confidentiality agreement with SPECIALTY PHARMCY.  Audits during the
months of December and January are limited to

 

15

--------------------------------------------------------------------------------


 

regulatory needs.  UT may choose to share a confidential audit report
summarizing all audit observations with SPECIALTY PHARMACY.  SPECIALTY PHARMACY
will issue responses to all observations in writing to UT’s Quality Assurance
unit within 30 calendar days of receipt.  UT will evaluate the acceptability of
the audit observation responses (as acceptable, incomplete response, inadequate
response and/or other.  Both parties shall bring to resolution any audit
response deemed unacceptable by UT.  SPECIALTY PHARMACY will incorporate in its
commitment tracking system any corrective actions and related timelines
committed to by SPECIALTY PHARMACY.

 

ARTICLE 8:  PROPERTY OWNERSHIP; CONFIDENTIALITY

 

All Confidential Information and other proprietary materials, documents,
information, databases, complete and incomplete case report forms and all data
that one Party (“Disclosing Party”) supplies to the other Party (“Receiving
Party”) shall be the sole and exclusive property of the Disclosing Party
(“Disclosing Party Property”). All Confidential Information shall be deemed
confidential and proprietary to the Disclosing Party. During the term of this
Agreement and for a period of five (5) years following thereafter, the Receiving
Party shall: (a) not disclose or provide any Confidential Information to any
third party, and (b) take reasonable measures to prevent any unauthorized
disclosure of Confidential Information by its employees, agents, contractors or
consultants during the term hereof including advising such individuals of
applicable confidentiality obligations.  Upon termination of this Agreement, the
Receiving Party shall return to the Disclosing Party or destroy, at the
Disclosing Party’s request and expense, all unused Disclosing Party Property,
except the Receiving Party may keep one (1) copy of such Disclosing Party
Property for legal archival purposes.

 

SPECIALTY PHARMACY as described in section 7.2 of this agreement has
responsibility to ensure employees or contractors supporting UT activities to,
implement all reasonable physical, technical and administrative safeguards to
protect Safety Information and Company Confidential Information and will
promptly, but not later than 48 hours after becoming aware, notify UT of any
loss, misuse, unauthorized access, disclosure, alteration or destruction of
Safety Information or Company Confidential Information.

 

ARTICLE 9:  TRADEMARKS

 

9.1                               Trademark License Grant.  UT hereby grants to
SPECIALTY PHARMACY, and SPECIALTY PHARMACY hereby accepts from UT, a
nonexclusive, nontransferable, and royalty-free right and license, during the
term of this Agreement, to reproduce and use the UT trademarks in connection
with the dispensing of Product in the Territory and in accordance with UT’s
standards and instructions and for no other purpose.  SPECIALTY PHARMACY shall
not use any other marks or trade names in connection with the marketing and
distribution of Product, except that SPECIALTY PHARMACY may use its marks or
trade names in a manner consistent with its normal course of business, such as
adding a label on the packaging identifying SPECIALTY PHARMACY as a Specialty
Pharmacy of Product, and such use shall not confer on UT any rights or license
in SPECIALTY PHARMACY’s marks or trade names.  UT may inspect and monitor
SPECIALTY PHARMACY’s use of the UT trademarks.  SPECIALTY PHARMACY shall not
remove or alter any UT trade names, trademarks, copyright notices, serial
numbers, labels, tags or other identifying marks, symbols or legends affixed to
any UT Product, documentation or containers or packages.

 

9.2                               Termination of Use.  Immediately upon
termination of this Agreement, SPECIALTY PHARMACY’s license and right granted in
Section 9.1 shall be revoked and SPECIALTY PHARMACY shall cease and desist from
use of any UT trademark in any manner, other than to liquidate its then-existing
inventory of UT Product within six months of such termination.

 

16

--------------------------------------------------------------------------------


 

SPECIALTY PHARMACY hereby grants to UT or its designee, in the event of such
termination, full power of attorney, with the right of substitution, to cancel,
revoke or withdraw any governmental registration or authorization permitting
SPECIALTY PHARMACY to use any UT trademark in the Territory, and SPECIALTY
PHARMACY shall provide such further documentation and assistance as UT may
reasonably request in connection therewith.

 

9.3                               Reservation of Rights. SPECIALTY PHARMACY
acknowledges UT’s proprietary rights in and to any UT trademark, subject to the
license and right granted in Section 9.1.  SPECIALTY PHARMACY shall not adopt,
use or register any words, phrases or symbols that are identical to or
confusingly similar to any UT trademark and shall not use any UT trademark as
part of SPECIALTY PHARMACY’s corporate or trade name or permit any third party
to do so.

 

9.4                               Infringements.  Each Party shall promptly
notify the other Party in writing if it becomes aware of any use in the
Territory by any third party of trademark or of any similar mark, which may
constitute an infringement of a UT trademark or SPECIALTY PHARMACY’s trademarks.
Subject to the provisions of this Article 9, each Party shall have the exclusive
right, in its sole discretion, to institute proceedings against third-party
infringers of its trademarks.

 

ARTICLE 10:  INSURANCE AND INDEMNIFICATION

 

10.1                        Insurance.  Both Parties shall maintain in effect
during the term of this Agreement a comprehensive general liability policy
(which may be in the form of primary or excess coverage) in an amount not less
than Two Million Dollars ($2,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate. UT shall also maintain a product liability policy
(which may be in the form of primary or excess coverage) in an amount not less
than Ten Million Dollars per occurrence and in the aggregate.  These policies
shall provide for thirty (30) days’ written notice to the other Party in the
event of any modifications, cancellations or terminations thereof.  If such
policies are written on a claims made policy form, the Party shall maintain
coverage for claims arising out of this Agreement for a period of at least five
years following termination of this Agreement or any renewal thereof.  The
insured Party agrees to provide the other Party with a certificate of insurance
evidencing compliance with this section within ten days of execution of this
Agreement and prior to the policy’s renewal date each year thereafter.

 

10.2                        Claims.  For the purposes of this Article 10 a
“Claim” shall mean any liabilities, damages, costs or expenses, including,
without limitation, reasonable attorneys’ fees arising from any claim, lawsuit,
demand or other action by a third party.

 

10.3                        SPECIALTY PHARMACY Indemnification of UT.  SPECIALTY
PHARMACY shall indemnify, defend and hold harmless UT, its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns from
and against any Claim to the extent such Claim relates to or is based on:
(a) property damage, personal injury or death resulting from SPECIALTY
PHARMACY’s negligent or reckless provision or maintenance of Product (except to
the extent the same results from any wrongful act or omission of UT);
(b) SPECIALTY PHARMACY’s violation of Applicable Laws; or (c) any breach by
SPECIALTY PHARMACY of any of its representations, warranties, covenants or
agreements under this Agreement.

 

10.4                        UT Indemnification of SPECIALTY PHARMACY for UT
Product.  UT shall indemnify, defend and hold harmless SPECIALTY PHARMACY and
its Affiliates, and their respective officers, directors, employees, agents and
successors and assigns from and against any Claim to the extent such Claim
relates to or is based on: (a) property damage, personal injury or death
resulting from use of UT Product (except to the extent the same results from any
wrongful action or omission of

 

17

--------------------------------------------------------------------------------


 

SPECIALTY PHARMACY); (b) UT’s violation of Applicable Laws; or (c) any breach by
UT of any of its representations, warranties, covenants or agreements under this
Agreement.

 

10.5                        Indemnification Procedure.  A Party seeking
indemnification under this Article 10 (“Indemnified Party”) shall give prompt
written notice to the indemnifying Party (“Indemnifying Party”) of any Claim
covered by the indemnification obligations hereunder; provided, however, that a
delay in such notice shall not terminate the Indemnifying Party’s
indemnification obligations hereunder, unless such delay shall have materially
impaired the defense of such Claim.  Such Indemnifying Party shall have sole and
exclusive control of the defense of any such Claim, including the choice and
direction of any legal counsel; provided, however, if Indemnifying Party’s
choice of legal counsel would be subject to a material conflict of interest
under the applicable rules of professional conduct governing such counsel, the
Indemnified Party shall not be obligated to waive such conflict and may request
separate legal counsel at the Indemnifying Party’s expense.  The Indemnifying
Party may not settle or compromise any such Claim without the written consent of
the Indemnified Party, which consent shall not be unreasonably withheld.

 

10.6                        Litigation Support.  In the event and for so long as
an Indemnifying Party actively is contesting or defending against any Claim
under this Article 10, the Indemnified Party shall cooperate with the
Indemnifying Party and its legal counsel in the contest or defense of such
Claim, make available its personnel, and provide such testimony and access to
its books and records as shall be reasonably necessary in connection with the
contest or defense of such Claim, all at the sole cost and expense of the
Indemnifying Party.

 

10.7                        Subrogation.  The Indemnifying Party shall be
subrogated to the rights of the Indemnified Party against any third party
bringing a Claim, and such Indemnified Party hereby assigns to the Indemnifying
Party all claims, causes of action and other rights that the Indemnified Party
may then have against such third party.  Conversely, and without in any way
limiting the obligation of either Party to indemnify the other Party as herein
provided, to the extent that an Indemnifying Party fails to perform its
indemnification obligations under Section 10.3 or Section 10.4 above, the
Indemnifying Party hereby assigns to the Indemnified Party all claims, causes of
action and other rights which the Indemnifying Party may then have against any
third party with respect to any Claim for which indemnification is provided
hereunder.

 

ARTICLE 11:  JOINT PUBLICITY

 

11.1                        Public Disclosure.  If either Party wishes to make a
public disclosure concerning this Agreement or the relationship established
hereunder and such disclosure mentions the other Party by name or description,
such other Party shall be provided with an advance copy of the disclosure and
shall have (to the extent reasonably practicable) five (5) business days within
which to approve or disapprove such use or its name of description (including
mention of the name of the Product); provided, however: (a) approval shall not
be unreasonably withheld by either Party; (b) failure to respond within five
(5) business days shall be deemed approval; and (c) if approval is denied, no
disclosure shall use the name of or otherwise describe such Party except to the
extent required by Applicable Laws, or the extent that the description of the
other Party is limited to public information about the availability of Product.

 

11.2                        Filings with Securities and Exchange Commission. 
Notwithstanding the foregoing, each Party acknowledges that both Parties are, or
are affiliates of, a publicly traded company and each Party hereby consents to
the disclosure of this Agreement and the relationship between the Parties in
their respective filings with the Securities and Exchange Commission and
disclosures to their stockholders; provided, however, that each Party shall use
commercially reasonable efforts not to

 

18

--------------------------------------------------------------------------------


 

disclose the specific financial terms and conditions of this Agreement except
when such disclosure is required by Applicable Laws or by this Agreement.

 

ARTICLE 12:  FORCE MAJEURE

 

12.1                        Notice.  A Party affected by an event of Force
Majeure shall promptly provide the other Party with written notice describing
the event, its cause and foreseeable duration, and its possible consequences
upon performance under this Agreement.

 

12.2                        Suspension of Performance.  After an affected Party
has given notice under Section 12.1, that Party shall be relieved of any
performance obligation under this Agreement for obligations which the Force
Majeure event prevents, but only to the extent and only for so long as the Force
Majeure prevents performance.  The other Party may likewise suspend the
performance of all or part of its obligations, except for the obligation to pay
any amount due and owing and those obligations specified in Section 13 of this
Agreement.

 

12.3                        Substitute Performance.  If SPECIALTY PHARMACY is
delayed by an event of Force Majeure, UT shall, at its sole option, allow a
third party to cover the services related to the dispensing of Product that
SPECIALTY PHARMACY was unable to complete due to its delay and such third party
shall receive the fees SPECIALTY PHARMACY would have received during its period
of delay.

 

12.4                        Termination.  If the period of Force Majeure
continues for more than sixty (60) days, either Party may terminate this
Agreement upon giving notice to the other Party without incurring liability
other than the obligation to make payments due up to and including such date of
termination.

 

ARTICLE 13:  TERM AND TERMINATION

 

13.1                        Term.  The initial term of this Agreement shall
begin on the Effective Date and shall continue in force for one (1) year from
the Effective Date.  Thereafter, this Agreement shall automatically renew for
additional periods of one (1) year each, unless either of the Parties shall have
given the other Party written notice of its non-renewal of this Agreement no
later than ninety (90) days prior to the end of the initial or any renewal term
hereof.

 

13.2                        Termination.  This Agreement may be terminated prior
to the expiration of the then current term as follows:

 

(a)                                 Either Party may terminate this Agreement
immediately upon written notice to the other Party if the other Party files a
petition of any type as to its bankruptcy, is declared bankrupt, becomes
insolvent, makes an assignment for the benefit of creditors, goes into
liquidation or receivership, a proceeding is commenced against it which will
substantially impair its ability to perform hereunder or such Party otherwise
loses legal control of its business;

 

(b)                                 Either Party may terminate this Agreement
upon the occurrence of a material breach by the other Party, which breach has
not been cured within thirty (30) days of written notice of such breach from the
non-breaching Party;

 

(c)                                  The Parties may agree in writing to
terminate this Agreement for their mutual convenience at any time and for any
reason, subject to such terms and conditions as they may then adopt; and

 

19

--------------------------------------------------------------------------------


 

(d)                                 Either Party may terminate this Agreement at
any time, with or without cause, by written notice to the other Party, which
shall be effective ninety (90) days after its date.

 

13.3                        Rights and Obligations on Termination.  If this
Agreement is terminated for any reason, the Parties shall have the following
rights and obligations:

 

(a)                                 Termination of this Agreement shall not
release either Party from the obligation to make payments of all amounts then or
thereafter due and payable, and shall not release UT from its obligations to
provide Product to SPECIALTY PHARMACY at SPECIALTY PHARMACY’s request to service
its existing patients as of the effective termination date and until such
existing patients are transitioned to another specialty pharmacy. SPECIALTY
PHARMACY and UT shall use their Commercially Reasonable Efforts to achieve such
transition as expeditiously as possible after the effective termination date;

 

(b)                                 Each Party’s respective obligations of
confidentiality and record retention under shall survive as provided in such
articles; and

 

(c)                                  Each Party’s respective obligations under
‘Compliance with Laws,’ the indemnification provisions and ‘Dispute Resolution,’
shall survive termination of this Agreement.

 

ARTICLE 14:  DISPUTE RESOLUTION

 

14.1                        Negotiation.  The Parties agree to consult and
negotiate in good faith to try to resolve any dispute, controversy or claim that
arises out of or relates to this Agreement.  No formal dispute resolution shall
be used by either Party unless and until senior executive officers of each Party
have used Commercially Reasonable Efforts to meet in person to achieve such an
amicable resolution.

 

ARTICLE 15:  RECORDS

 

SPECIALTY PHARMACY shall maintain accurate records as required to meet
Applicable Laws.  Except as otherwise required by Applicable Laws, SPECIALTY
PHARMACY shall provide UT with access to any reasonably requested documentation
related solely to this Agreement during reasonable business hours.  UT shall
give SPECIALTY PHARMACY seven (7) days’ prior written notice of such
examinations, which will not occur more than once annually, and such
examinations shall be undertaken only to such extent necessary to verify that
the SPECIALTY PHARMACY has complied with the terms of this Agreement.

 

ARTICLE 16:  GENERAL PROVISIONS

 

16.1                        Entire Agreement.  This Agreement constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes all the Parties’ previous or contemporaneous correspondence, term
sheets, understandings, agreements and representations, oral or written between
the Parties.

 

16.2                        Assignment.  Neither Party shall assign or otherwise
transfer its rights or obligations under this Agreement except with the prior
written consent of the other Party, which shall not be unreasonably withheld or
delayed; provided, however, that no such consent shall be required and either
Party may transfer all rights and obligations arising hereunder to an entity if
it is: (a) an Affiliate; (b) the successor in interest by reason of sale, merger
or operation of law; or (c) has acquired all or substantially all of the assets
and business.  Any unauthorized attempted assignment or delegation shall be null
and void and of no force or effect.

 

20

--------------------------------------------------------------------------------

 

16.3                        Amendment.  Except for provisions, which, by their
terms, may be unilaterally modified or updated by one Party, this Agreement may
not be modified or amended, in whole or in part, except by a written agreement
signed by both Parties, and specifically stating that it modifies or amends this
Agreement.

 

16.4                        Severability.  If one or more of the provisions of
this Agreement is subsequently declared invalid or unenforceable, this Agreement
shall be treated as though that provision were not in this Agreement, and this
shall not affect the validity or enforceability of the remaining provisions of
this Agreement (unless those provisions that are invalidated or unenforceable
are clearly material and inseparable from the other provisions).  The Agreement
as modified shall be applied and construed to reflect substantially the good
faith intent of the Parties and to achieve the economic effects originally
intended by the terms hereof.

 

16.5                        Notices; Language.  Except as may be otherwise
provided in this Agreement, any notice, demand or request given, made or
required to be made shall be in writing and shall be effective, unless otherwise
provided herein, either (a) when delivered in person to the other Party, or
(b) on the same business day that it is transmitted by facsimile to the
facsimile number (s) set forth below, with electronic confirmation of receipt,
if transmitted prior to 5:00 p.m. Eastern Time on such business day, or on the
first business day following such transmission if transmitted after 5:00
p.m. Eastern Time or if transmitted on a day other than a business day; provided
a hard copy is deposited within one (1) day after such transmissions in the U.S.
mail, postage prepaid, and addressed as set forth below for notices by U.S.
mail; or (c) on the third business day following its deposit in the U.S. mail,
postage and addressed as follows:

 

If to UT:

United Therapeutics Corporation

 

[***]

 

[***]

 

Attention: [***]

 

Telefax: [***]

 

 

 

With a copy to:

 

United Therapeutics Corporation

 

[***]

 

[***]

 

Attention: [***]

 

Telefax: [***]

 

 

If to SPECIALTY PHARMACY:

 

 

Express Scripts, Inc.

 

[***]

 

[***]                   Attention: [***]

 

 

With a copy to:

 

 

Accredo Health Group, Inc.

 

[***]

 

[***]

 

Attn: [***]

 

16.6                        Waiver.  Either Party’s failure or delay in
exercising any remedy for default shall not be deemed a waiver of that or any
subsequent defaults of that provision or of any other provision hereof. No

 

21

--------------------------------------------------------------------------------


 

waiver shall be effective unless made in writing with specific reference to the
relevant provision(s) of this Agreement and signed by a duly authorized
representative of the Party granting the waiver.

 

16.7                        Counterparts.  This Agreement shall be executed in
two (2) or more counterparts in the English language, each of which shall be
deemed an original, which taken together shall constitute one and the same
instrument.

 

18.2.                     Governing Law.  Except as provided by federal law,
this Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of the State of Delaware excluding any conflict-of-laws rule or
principle therein contained under which any other law would be applicable.

 

16.8                        Relationship.  This Agreement does not make either
Party the employee, agent or legal representative of the other Party for any
purpose whatsoever.  Neither Party is granted any right or authority to assume
or to create any obligation or responsibility, express or implied, on behalf of
or in the name of the other Party.  In fulfilling its obligations pursuant to
this Agreement each Party shall be acting as an independent contractor and shall
not be deemed to have formed any partnership, joint venture or other
relationship.

 

16.9                        Headings.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.10                 Cumulative Remedies.  Except as expressly provided in this
Agreement, and to the extent permitted by Applicable Laws, any remedies
described in this Agreement are cumulative and not alternative to any other
remedies available at law or equity.

 

16.11                 Privacy Compliance.

 

(a)                     HIPAA Compliance.  SPECIALTY PHARMACY shall only provide
information to UT in a manner consistent with the Health Insurance Portability
and Accountability Act of 1996, as amended, 42 U.S.C. § 1320d, et seq., and the
implementing regulations promulgated thereunder (collectively referred to herein
as “HIPAA”). Accordingly, the Parties agree that SPECIALTY PHARMACY shall only
provide UT with information that is de-identified in accordance with HIPAA’s
de-identification provision, 45 C.F.R. § 164.514(b), unless SPECIALTY PHARMACY:
(i) has on file a valid, HIPAA-compliant authorization for each Patient whose
protected health information (“PHI”) is sought to be disclosed, or
(ii) authorization is not required under Applicable Laws in order to disclose
the PHI. SPECIALTY PHARMACY acknowledges that UT has developed internal policies
and mechanisms designed to ensure certain patient- and prescriber- specific
information is made available only to certain personnel within the Patient
Service Center, and not to other UT employees.  UT cannot and will not, and will
ensure any of its vendors that receive data from SPECIALTY PHARMACY do not,
re-identify any information that is received de-identified from SPECIALTY
PHARMACY.  If UT seeks PHI from SPECIALTY PHARMACY for UT’s public health
activities purposes, UT represents and warrants that the disclosure of such PHI
by SPECIALTY PHARMACY to UT, either directly to UT or to UT’s data collection
agent, satisfies the conditions of 45 C.F.R. § 164.512(b) in that: (i) if UT
uses a third party to collect data for UT, such third party is serving in the
capacity as UT’s agent for the purpose of, among other things, collecting data
on behalf of UT; (ii) the data to be collected is to be used and/or disclosed by
UT, or its data collection agent, solely for public health activities purposes
and for no other purpose; (iii) de-identified data (as

 

22

--------------------------------------------------------------------------------


 

described in 45 C.F.R. § 164.514(b)) is not sufficient under the circumstances
to enable UT to satisfy its public health activities purposes; and (iv) the data
to be collected includes the minimal amount of PHI required in order for UT to
conduct its public health activities purposes.

 

(b)                     Prescriber Identifiable Data. The Parties acknowledge
that prescriber identifiable data (“PID”) laws currently exist and others may be
enacted or amended from time to time. Accordingly, data provided hereunder may
need to be modified in order to comply with such PID laws. Consistent therewith,
SPECIALTY PHARMACY may de-identify any information required hereunder to the
extent necessary to comply with any such PID laws, and SPECIALTY PHARMACY s so
doing shall not be deemed a breach of this Agreement so long as the
de-identification imposed by SPECIALTY PHARMACY is the minimal amount reasonably
needed for compliance. Furthermore, UT agrees that it shall not access, provide
access to, use, or otherwise disclose, any data provided or made available by
SPECIALTY PHARMACY hereunder if doing so would result in a violation of any PID
laws.

 

16.12                 Nothing herein shall be construed to limit SPECIALTY
PHARMACY from entering into other agreements with other manufacturers or
wholesalers that allow SPECIALTY PHARMACY to dispense products that compete with
Products. Notwithstanding the preceding sentence, SPECIALTY PHARMACY warrants
and represents that it will not disparage or disadvantage UT or Product.

 

16.13                 Each Party shall promptly notify the other Party upon
learning of any activity that appears to improperly or inappropriately portray
or affect the other Party, its products or Affiliates.

 

16.14                 The Parties do not intend for this Agreement to benefit
any third party and, therefore, there are no third party beneficiaries to this
Agreement.

 

[Signature page follows]

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

UNITED THERAPEUTICS CORPORATION

ACCREDO HEALTH GROUP, INC.

 

 

 

 

By

/s/ Kevin Gray

 

By

/s/ Bill Martin

 

Kevin Gray

 

 

Name:

Bill Martin

 

Sr. Vice President, Strategic Operations and Logistics

 

 

Title:

VP

 

 

 

 

 

 

Date:

12/20/17

 

 

Date:

12/18/17

 

23

--------------------------------------------------------------------------------


 

Attachment A

 

Products

 

Product Description

 

NDC Number

Remodulin 1 mg

 

66302-0101-01

Remodulin 2.5 mg

 

66302-0102-01

Remodulin 5 mg

 

66302-0105-01

Remodulin 10 mg

 

66302-0110-01

Remodulin Diluent*

 

66302-150-50

Tyvaso Patient Starter Kit (PSK)

 

66302-206-01

Tyvaso Patient Resupply Kit (RSK)

 

66302-206-02

Tyvaso Supplemental Refill 4 vial pack

 

66302-206-03

Tyvaso Institutional Starter Kit (ISK)

 

66302-206-04

Orenitram 0.125 mg (100 Count Bottle)

 

66302-300-001

Orenitram 0.25 mg (100 Count Bottle)

 

66302-302-01

Orenitram 1.0 mg (100 Count Bottle)

 

66302-310-01

Orenitram 2.5 mg (100 Count Bottle)

 

66302-325-01

Orenitram 5.0 mg (100 Count Bottle)

 

66302-350-01

Orenitram 0.125 mg (10 Count Bottle)

 

66302-300-10

Orenitram 0.25 mg (10 Count Bottle)

 

66302-302-10

Orenitram 1.0 mg (10 Count Bottle)

 

66302-310-10

Orenitram 2.5 mg (10 Count Bottle)

 

66302-325-10

Orenitram 5 mg (10 Count Bottle)

 

66302-350-10

 

--------------------------------------------------------------------------------

*Remodulin Diluent will be made available to patients utilizing Remodulin free
of charge

 

24

--------------------------------------------------------------------------------


 

Attachment B

 

Specialty Pharmacy, for purposes of this Agreement, includes each of the
locations identified below:

 

Designated Specialty Pharmacy Locations

 

Name/Address/Phone/Fax

 

Name/Address/Phone/Fax

 

Name/Address/Phone/Fax

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

BioPartners in Care, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

AHG of New York, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

 

Accredo Health Group, Inc.
[***]

Accredo Health Group, Inc.
[***]

 

Lynnfield Drug, Inc.
[***]

 

Lynnfield Compounding Center, Inc.
dba Freedom FP Fertility Pharmacy
[***]

 

25

--------------------------------------------------------------------------------


 

Attachment C-1

 

Product Specific Network Requirements — Remodulin

 

1.0       Defined Terms.

 

1.1       “Diluent” shall mean Remodulin Diluent NDC 66302-150-50, available in
50mL vials and provided as part of any dispensing of UT Product for intravenous
use.  Diluent is designed solely for use with and as part of UT Product and does
not have any independent value.

 

1.2       “UT Product” or “Product” shall mean Remodulin® (treprostinil)
Injection, a pharmaceutical product administered subcutaneously and
intravenously only for the treatment of PAH to be marketed in the Territory
under the brand name REMODULIN®. In addition, Diluent is considered part of “UT
Product” or “Product” when dispensed for intravenous use.

 

2.0       Diluent Dispensing Activities.

 

2.1       Diluent Dispensing.  The Parties agree to make available and/or
dispense Diluent as part of shipments of UT Product for intravenous use as set
forth below.

 

(i)             SPECIALTY PHARMACY will maintain adequate inventory of Diluent
as mutually considered by the Parties to be sufficient to meet Customers’
anticipated demands in conjunction with the intravenous use of UT Product, as
set forth in Section 4.7.

 

SPECIALTY PHARMACY will dispense and/or make available Diluent on as necessary
and appropriate for the applicable site of service.  SPECIALTY PHARMACY
acknowledges and agrees that Diluent is being provided solely for use as part of
UT Product and will notify Customers at the time of dispensing that Diluent is
being provided solely as part of UT Product for Intravenous use, and not for any
other use. Further, neither SPECIALTY PHARMACY nor Customer shall charge or seek
reimbursement from patients, Customers or any other parties for any Diluent
provided.

 

26

--------------------------------------------------------------------------------


 

Attachment C-2

 

Product Specific Network Requirements - Orenitram

 

Orenitram Referrals are centralized through the Patient Service Center and
therefore, the SPECIALTY PHARMACY activities and the PSC activities shall be as
described below:

 

The PSC shall perform the following activities in order to manage the initial
intake and processing of a Patient Referral:

 

1.              Notify the Prescriber or Prescriber’s designee immediately of
the receipt of a Prescription for the Product from a Patient Referral.

 

2.              Conduct an Introduction call with the Patient and/or Patient
Representative to describe next steps.

 

3.              During the Introduction call, verify Patient Information
included on the Referral Form, with the Patient and verify/secure accurate and
detailed Third-Party Payer information.

 

4.              Determine any financial assistance needs and/or need to explore
alternate coverage options.

 

Subsequently, the PSC shall take all reasonable and necessary actions within the
scope of what is available to UT, to obtain accurate Third-Party Payer
information and anticipated insurance coverage for the UT Product including,
without limitation, researching and attempting to determine:

 

1.              Coverage parameters, including all relevant clinical
documentation required by the Payer.

 

2.              If UT Product is covered, Plan Name(s), Plan Address or
Location, Contact Information, Plan Type(s), Subscriber #(s), Group # (s), under
what benefit (e.g. a “medical plan” or “pharmacy plan”).

 

3.              The anticipated/Patient’s Financial Responsibility and initiate
the referral of the Patient to the appropriate Financial Assistance Program if
the patient expresses an inability to pay.  The PSC shall coordinate Financial
Assistance Programs and Alternate Coverage education in collaboration with
SPECIALTY PHARMACY.

 

4.              Whether a Prior Authorization is required for reimbursement and
which Plan benefit provides review (e.g. pharmacy or medical).

 

5.              If Prior Authorization is required, what information, forms and
supporting documentation the Prescriber or SPECIALTY PHARMACY must submit in
order to receive such authorization and all relevant contact information for the
appropriate Specialty Pharmacy based on Third-Party Payer/Specialty Pharmacy
Contracting and Preferred Pharmacy status and secondarily as per Prescriber’s
preference.

 

After the Initial Intake process as described above has been completed, the PSC
shall notify the Prescriber in a time and manner sufficient for the
circumstances and preferences of the Prescriber the following:

 

(1)         Of any missing/incomplete items on the Referral Form or
missing/incomplete documents (to the extent known after a preliminary,
non-clinical review conducted by the PSC).  The PSC shall advise the Prescriber
of expected delays due to missing or incomplete information.

 

(2)         Of the Patient’s anticipated Financial Assistance Program
eligibility information.

 

(3)         The designated Specialty Pharmacy, Name, Contact Information and
Triage Date/Time.

 

(4)         The expectations related to Specialty Pharmacy follow-up.

 

The PSC shall record the results of its research on the foregoing and shall
enter all such information in the PSC database.  Subsequently, the PSC shall
prepare and submit the Patient Referral, Clinical Documentation, any supporting
data, Third-Party Payer information obtained from the Patient/Patient
Representative and any applicable Financial Assistance Program information to
SPECIALTY PHARMACY, via the established automated secure data and document
transmission protocol.

 

Subject to compliance with Section 16.11 of the Agreement, the PSC shall receive
daily files from SPECIALTY PHARMACY with accurate Status updates, Change
Details, any applicable compliance program data, and details on Insurance Issues
with Third-Party Payers.  This Third-Party Payer information shall include
coverage criteria

 

27

--------------------------------------------------------------------------------


 

information, formulary additions and updates, any Payer exception processes, and
updated Specialty Pharmacy/Payer Contracting Status.  The PSC will communicate
this information to the UT Managed Markets Team and make any necessary updates
to the UT Payer Database.

 

The PSC will facilitate processing of all Referrals and troubleshoot delays
until the Patient’s first shipment is sent. The PSC shall communicate
information to the appropriate stakeholders, including Patients, Prescribers,
Financial Assistance Program Partners and to UT Managed Markets Team during the
time the Patient Referral is Pending.  The PSC shall coordinate with SPECIALTY
PHARMACY as necessary to avoid duplication of communication efforts while
ensuring timely delivery of accurate information.

 

The PSC dedicated single point of contact will communicate regularly, but not
less than weekly, both through file sharing and telephonically with SPECIALTY
PHARMACY’s designated contact with access to Patient records.

 

SPECIALTY PHARMACY shall:

 

1.              Agree to utilize the UT Referral Form format for Patient
Referral collection purposes at all times, provided SPECIALTY PHARMACY’s review
and approval.

 

2.              Accept Patient Referrals solely from the Patient Service Center.

 

3.              Forward to the Patient Service Center complete information on
any Patient Referrals received directly from Customer, and notify Patient’s
Prescriber of such transfer.  This does not include Refill Prescriptions, except
in the event of a Change in Details involving the Patient demographic or
Prescriber Information.

 

4.              Notify the PSC of any Change of Details involving Patient
Information (e.g. demographics, Patient Representative, etc.) or Prescriber
Information at any time after the initial shipment via the established data
exchange and reporting protocol.

 

5.              Use the unique identification number assigned by the Patient
Service Center in all communications and reports containing Customer/ Patient
information.

 

6.              Notify the PSC, no more than one (1) business day from receipt
of Patient Referral Packet; via established data exchange/reporting protocol, of
receipt of the Prescription/Patient Enrollment Packet received from the Patient
Service Center.

 

7.              Identify and expedite any Patient Referrals marked “Urgent”.

 

SPECIALTY PHARMACY shall, subject to compliance with Section16.11 of the
Agreement, take all necessary actions to obtain and verify accurate Third-Party
Payer information, insurance coverage, reimbursement criteria, and patient share
of cost for the UT Product.  These activities include, but are not limited to
the following:

 

1.              Conduct an independent validation of the Patient Information and
Prescriber Information provided by the Patient Service Center during
intake/reimbursement and dispensing process.  SPECIALTY PHARMACY shall notify
the PSC of any data discrepancy or changes through the established Change
Details data exchange/reporting protocol.

 

2.              Conduct an independent insurance coverage and benefit
verification no more than two (2) business days from receipt of Patient
Referral.  If, after conducting an independent validation/verification of the
data and/or documents submitted to them by the PSC, specific to Payer
information, SPECIALTY PHARMACY identifies erroneous details as provided by the
PSC, SPECIALTY PHARMACY will notify the PSC of the corrected information through
the established Change Details data exchange/reporting protocol.

 

3.              Verify coverage for the UT Product, Plan Name(s), Plan Address
or Location, Contact Information, Plan Type(s), Subscriber #(s), Group # (s),
under what benefit (e.g. a “medical plan” or “pharmacy plan”).

 

4.              Determine if Prior Authorization is required, what information,
forms and supporting documentation the Prescriber or SPECIALTY PHARMACY must
submit in order to receive such authorization and all relevant contact
information for same.  SPECIALTY PHARMACY shall notify the Prescriber of the
details of the requirement, within one (1) business day of learning about such
requirement and provide the Prescriber with any necessary forms or documents.

 

28

--------------------------------------------------------------------------------


 

5.              Determine what other activities, submissions or approvals are
required to obtain reimbursement promptly and to the fullest extent permitted by
the Third-Party Payer.

 

6.              Conduct a review of the submitted clinical documentation and
notify the Prescriber of any additional clinical or supporting documentation
necessary to fulfill the prior authorization/re-authorization and/or appeal
requirements.

 

7.              In the event, a Third-Party Payer informs SPECIALTY PHARMACY
that the UT Product is not eligible for coverage, then within (1) business day
of receipt of such information, SPECIALTY PHARMACY shall make such inquiries of
the Third-Party Payer as shall be necessary to determine the requirements for
submission of an appeal of the denial of coverage, including any requirements
for exception requests. ACCREDO shall notify the Prescriber, and the Patient
Service Center immediately of such determination.  The Prescriber and if
necessary, the Patient, at his or her option, may elect to pursue the Appeal.
SPECIALTY PHARMACY shall provide reasonable assistance to the Prescriber and/or
Patient, including assistance with preparing applications and participation in
telephone conferences and meetings with representatives of the Third-Party
Payer.  SPECIALTY PHARMACY shall provide reasonable assistance at the request of
the Prescriber and/or Patient, until all levels of appeal options are
exhausted.  Notwithstanding the foregoing, in no event shall SPECIALTY PHARMACY
prepare or complete appeals forms, or draft or ghostwrite letters (e.g., letters
of medical necessity) on behalf of any physician or other referral source, nor
shall SPECIALTY PHARMACY pursue any Appeal in connection with an off-label use
of the Product or otherwise include off-label information in connection with any
appeal.

 

8.              If SPECIALTY PHARMACY is unable to service a Patient, SPECIALTY
PHARMACY shall immediately (no more than two (2) business days from receipt of
referral or final appeal determination) return the Patient Referral to the PSC.

 

9.              Coordinate with providers of financial assistance programs to
accept Secondary Billing reimbursements for those Patients identified either by
the PSC or by SPECIALTY PHARMACY as needing financial assistance.

 

10.       Conduct on-going reviews of all Patient’s Third-Party Payer
situation(s) and identify any Patient’s stated need for a financial assistance
program, including Alternate Coverage counseling, and refer Patient’s
appropriately and timely to ensure no interruption in service.  SPECIALTY
PHARMACY shall utilize available internal and UT provided assistance programs
for Patients that qualify.

 

After the reimbursement clearance process as described above has been completed,
SPECIALTY PHARMACY shall notify the Prescriber in a time and manner sufficient
for the circumstances and preferences of the Prescriber of the following:

 

1.              send a letter to the Prescriber after the Product ships.

 

2.              coordinate as necessary to avoid duplication of communication
efforts while ensuring timely delivery of accurate information.

 

SPECIALTY PHARMACY shall record the results of its research and activities on
the foregoing and shall enter all such information in the database and transmit,
via the established automated secure data exchange/transmission protocol, the
data specs to the Patient Service Center.

 

SPECIALTY PHARMACY shall, subject to compliance with Section16.11 of the
Agreement, take all necessary actions to validate, verify and relay accurate and
timely data to the Patient Service Center.  These activities include, but are
not limited to the following:

 

1.              Communicate with and provide information to the Prescriber and
Patient in a time and manner sufficient for the circumstances and preferences of
the Prescriber and Patient.  In addition, coordinate with Patient Service Center
as necessary to avoid duplicate telephone calls/communications to the Prescriber
and Patient.

 

29

--------------------------------------------------------------------------------


 

2.              Communicate details to the PSC of the Status of Pending
Referrals daily via the established data exchange and reporting protocol.

 

3.              Communicate Change Details to the PSC daily via the established
data exchange and reporting protocol.

 

4.              Communicate to the PSC any applicable compliance program data
via the established data exchange and reporting protocol.

 

5.              Provide, upon execution of this agreement and updated monthly
for the term on this agreement a comprehensive listing of all contracted
Third-Party Payers and the Preferred Status of same.

 

6.              Communicate details to the PSC on Insurance Issues with
Third-Party Payers including but not limited to coverage criteria information,
formulary additions and updates, Payer exception processes, updates and/or
changes in Payer Medical or Coverage polices, etc.

 

7.              Coordinate Start of Care and Shipments with Patients and notify
PSC of dates of same via the established data exchange and reporting protocol.

 

8.              Notify the PSC of any Patient or Prescriber that is unreachable.

 

9.              Provide a designated point of contact with access to Patient
records to attend calls at least weekly with the Patient Service Center in the
time and manner reasonably required by UT.

 

30

--------------------------------------------------------------------------------


 

Attachment D

 

Timelines for delivery of reports from SPECIALTY PHARMACY to UT (Post Marketing)

 

Type of Report

 

Timeline from
Specialty Pharmacy to
UT Following
Day 0*

 

Format

 

Means of Delivery**

AEs/ADRs/Special Reporting Situations/Safety Information (including follow-up
report or information to previously submitted reports & reports that have
minimal safety data)

 

As soon as possible but no later than 3*days

 

Source Data in English**

 

Secure E-Mail, FAX
as set forth below

Product Complaints

 

As soon as possible but no later than 3*days

 

Source Data in English**

 

Secure E-Mail, FAX
as set forth below

 

--------------------------------------------------------------------------------

* Timelines for delivery are presented in Calendar Days unless otherwise noted.

*UT-GDS team is open to discuss format of the data & not create any burden on
SPECIALITY PHARMACY staffs supporting UT project and be able to receive full
patient data to UT GDS team to perform necessary medical assessment of the
report & reduce # of follow-ups.

 

31

--------------------------------------------------------------------------------


 

United Therapeutics Corp

 

SPECIALTY PHARMACY

 

 

 

AE/PC Reporting/Training Contact
[***]
Telephone: [***]
E-mail: [***]



PV Vendor Audits/Compliance & Oversight Contact
[***]
Telephone: [***]
E-mail: [***]

 

Pharmacovigilance Contact or designee
[***]
Telephone: [***]
E-mail: [***]



and
[***]
Telephone: [***]
E-mail: [***]

 

 

 

Drug Safety Common Mailbox and Fax



[***] (primary submission method)
Fax: [***] (back-up submission method)

 

Safety and General Correspondence
[***]
Telephone: [***]
E-mail: [***]

 

32

--------------------------------------------------------------------------------


 

Attachment E

 

REPORTS

 

33

--------------------------------------------------------------------------------

 

Remodulin® Monthly Utilization Report Distributor Name: ACCREDO For Month
Ending: (specify MM/YY) Report Date: (specify mm/dd/yy) For Calendar Year:
Section I: Vial Utilization Data (running totals) & Ordering Patients/Month
Remodulin Vial Sizes Month 1.0 mg 2.5 mg 5.0 mg 10.0 mg Diluent 50 ml Compound
1mg Jan-17 Feb-17 Mar-17 Apr-17 May-17 Jun-17 Jul-17 Aug-17 Sep-17 Oct-17 Nov-17
Dec-17 * Includes patient and hospital who received Remodulin including those
with multiple strength orders during the reporting period 2017-2018 Totals 0 0 0
0 0 0 Active Patient Census Values: S.C. I.V.: PAP S.C. PAP I.V. TOTAL Start of
Reporting Period End of Reporting Period Gain/Loss Comments: Section II:
Commercial Inventory On Hand Summary Remodulin Vial Sizes 1.0 mg 2.5 mg 5.0 mg
10.0 mg Diluent 50 ml Compound 1mg "Inventory Count (First of Month):" Estimated
15 days usage: "Estimated Inventory Count (Order Receipt Date):" "3 Month Avg of
Total Vials Shipped/Month:" "Inventory Days On Hand:" "Expected Purchase Order
Request" "Adjusted Inventory Qty (Est. Inventory + new PO):" "Adjusted Inventory
Days On Hand:"

[g10983ku07i001.gif]

 


Section III: Patient Assistance Program (PAP) • Patients & Inventory Summary
Active PAP Patient Census Start of Reporting Period: S.C.: 0 0 0 End of
Reporting Period: S.C.: 0 0 0 Gain/Loss S.C.: 0 I.V.: 0 0 Consigned PAP
Remodulin Vial Sizes 1.0 mg 2.5 mg 5.0 mg 10.0 mg Diluent 50 ml Compound 1mg
"PAP Inventory Count (end of Reporting Period):" "3 Month Avg of Total PAP Vials
Shipped/Month:" "Projected PAP Inventory Days On Hand:" "PAP Consignment PO
Request (if applicable)" "Adjusted PAP Inventory Qty (Invent count + new PO):"
"Adjusted PAP Inventory Days On Hand:" MiniMed 407c® Pumps MiniMed Supplies
ONLY: Item Name: (enter) Item Number: Qty Requested: Sof-Set Sub Cut Adm Set
Sof-Serter Inf Set Insertion Sys MiniMed Syringe/Reservoir MiniMed Shower Pack
Opsite IV Prep Alcohol Prep Pads IV Prep Antiseptic Wipe Batteries Remodulin
Tape Electronic Copies to: United Therapeutics:

[g10983ku07i002.gif]

 

 

TYVASO ® Monthly Utilization Report Distributor Name: ACCREDO For Month Ending:
(specify MM/YY) Report Date: (specify mm/dd/yy) For Calendar Year: Section I:
Utilization Data (running totals) & Ordering Patients/Month Tyvaso Package Size
Month Starter Kit TD100 Re-supply Kit 4Ct package Re-supply Kit-TD100 Jan-17
Feb-17 Mar-17 Apr-17 May-17 Jun-17 Jul-17 Aug-17 Sep-17 Oct-17 Nov-17 Dec-17
2017-2018 Totals 0 0 0 0 Section II Active Patient Census Values: Commercial Pap
Total Start of Reporting Period End of Reporting Period Gain/Loss Comments:
Section III: Commercial Inventory On Hand Summary Starter Kit Re-Supply Kit 4 CT
Package Re-supply Kit-TD100 "Inventory Count (First of Month):" Estimated 15
days usage: "Estimated Inventory Count (Order Receipt Date):" "3 Month Avg of
Total Tyvase Shipped/Month:" "Inventory Days On Hand:" "Expected Purchase Order
Request"

[g10983ku09i001.gif]

 


"Adjusted Inventory Qty (Est. Inventory + new PO):" "Adjusted Inventory Days On
Hand:" Section IV: Patient Assistance Program (PAP) • Patients & Inventory
Summary Active PAP Patient Census Start of Reporting Period: 0 End of Reporting
Period: 0 Gain/Loss 0 Secvtion V:Tyvaso PAP Inventory Starter Kit Re-Supply Kit
4CT Package Re-supply Kit-TD100 "PAP Inventory Count (end of Reporting Period):"
"3 Month Avg of Total PAP Vials Shipped/Month:" "Projected PAP Inventory Days On
Hand:" "PAP PO Request (if applicable)" "Adjusted PAP Inventory Qty (Invent
count + new PO):" "Adjusted PAP Inventory Days On Hand:" Electronic Copies to:
United Therapeutics:

[g10983ku09i002.gif]

 

 

Orenitram Monthly Utilization Report Distributor Name: Accredo For Month Ending:
(specify MM/YY) Report Date: (specify mm/dd/yy) For Calendar Year: Section I:
Vial Utilization Data (running totals) & Ordering Patients/Month Orenitram
Strengths - Total Number of Tablets Shipped Orenitram Orders* Month 0.125 mg
0.25 mg 1 mg 2.5 mg 5 mg Jan-17 Feb-17 Mar-17 Apr-17 May-17 Jun-17 Jul-17 Aug-17
Sep-17 Oct-17 Nov-17 Dec-17 2017-2018 Totals 0 0 0 0 0 0 Active Patient Census
Values: Start of Reporting Period End of Reporting Period Gain/Loss 0 Comments:
Section II: Commercial Inventory On Hand Summary Orenitram Strengths 0.125 mg
0.25 mg 1 mg 2.5 mg 5 mg "Inventory Count (end of Reporting Period):" Estimated
15 days usage: "Estimated Inventory Count (Order Receipt Date):" "3 Month Avg of
Total Tablets Shipped/Month:" "Inventory Days On Hand:" "Expected Purchase Order
Total # of Tablets Request" "Adjusted Inventory Qty (Est. Inventory + new PO):"
"Adjusted Inventory Days On Hand:" #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! Total
Number of Bottles on the expected PO 0 0 0 0 0 Section III:Continued Access
Program (CAP) • Patients & Inventory Summary Consigned CAP Orenitram Tablets
0.125 mg 0.25 mg 1 mg 2.5 mg 5 mg "CAP Inventory Count (end of Reporting
Period):" "3 Month Avg of Total CAP Tablets Shipped/Month:" "Projected CAP
Inventory Days On Hand:"

GRAPHIC [g10983ku11i001.gif]

 


"CAP Consignment PO Request (if applicable)" "Adjusted CAP Inventory Qty (Invent
count + new PO):" "Adjusted CAP Inventory Days On Hand:"

GRAPHIC [g10983ku11i002.gif]

 
